Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Information Disclosure Statement


1.	The information disclosure statement (IDS) submitted on 03/09/2021 has been considered by Examiner and made of record in the application file.

Claim Rejections - 35 USC §103


2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. PAT. 8,868,472, hereinafter “Lin”) in view of Williams et al. (U.S. PUB. 2019/0347668, hereinafter “Williams”).

Consider claim 1, Lin teaches a method of improving document processing, comprising: acquiring text data from a plurality of documents (col. 3, lines 22-40, i.e., the training data in TABLE 1 [...] are composed of email message subject lines and a category that indicates whether each example represents SPAM); generating, by one or more base models included in a machine learning (ML) system, a set of extraction predictions for each document included in the plurality of documents, the set of extraction predictions including a plurality of text values and a plurality of labels describing the plurality of text values (fig. 5, steps 1 and 2 and claim 1, i.e., receiving a plurality of first training examples, wherein each example in the first training examples comprises one or more first features and a first answer; training a first predictive model using the first training examples; for each example in the first training examples, providing the first features of the example to the trained first predictive model to generate a respective first prediction); training a meta model included in the ML system using a training dataset that includes the extraction predictions for each document included in the plurality of documents (fig. 5, steps 3-5 and claim 1, i.e., generating a second training example for each of the first training examples, wherein the second training example comprises the first features of the first training example and an answer that indicates whether the first answer of the first training example matches the respective first prediction of the first training example; training a second predictive model using the second training examples); acquiring input text data from a new document; generating, by the one or more base models, a set of extraction predictions for the new document; generating, by the meta model, an extraction confidence prediction for the set of extraction predictions for the new document; evaluating the accuracy of the set of extraction predictions for the new document by comparing the extraction confidence prediction to a confidence threshold; and in response to determining the extraction confidence prediction is above a confidence threshold, arranging the new document to be automatically extracted using the set of extraction predictions for the new document (claim 1, i.e., using the trained second predictive model to determine a confidence score for a prediction generated by the trained first predictive model; determining that the confidence score satisfies a predefined threshold; and in response to determining that the confidence score satisfies the predefined threshold, sending the prediction to a client).
Lin does not explicitly show that “a document type" is also generated by the one or more base models, and subsequently included in the dataset used for training the meta model.
In the same field of endeavor, Williams teaches “a document type" is also generated by the one or more base models, and subsequently included in the dataset used for training the meta model (page 16 [0141]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, “a document type" is also generated by the one or more base models, and subsequently included in the dataset used for training the meta model, as taught by Williams, in order for the improved methods and systems provided herein that enable, in a single database and system, the development and maintenance of a set of universal contact objects that relate to the contacts of a business and that have attributes that enable use for a wide range of activities, including sales activities, marketing activities, service activities, content development activities, and others, as well as for improved methods and systems for sales, marketing, and services that make use of such universal contact objects.

Consider claim 2, Lin further teaches wherein the training further comprises: generating a ground truth dataset including a set of manually coded extraction predictions for each document included in the plurality of documents (fig. 5); and evaluating the performance of the meta model by fitting the extraction confidence predictions for each document included in the plurality of documents to the ground truth dataset (fig. 5).  

Consider claim 3, Lin further teaches wherein the training further comprises:  EAST\176171969.1Attorney Docket No. 327696-000446determining the extraction confidence predictions for each document included in the plurality of documents does not fit the ground truth dataset (claim 9); and retraining the meta model using an updated training dataset that includes additional features generated by the one or more base models (claim 9).  

Consider claim 4, Lin further teaches wherein the extraction predictions for the new document include a text value extracted from the input text data and a label describing the text value (claim 1).  

Consider claim 5, Williams further teaches wherein the label describes a type of data included in the text value and the type of data is at least one of a vendor, a date, a payment method, a location, a purchased item, a class of goods or services, a transaction amount, an account number, and a buyer (page 24 [0191]).  

Consider claim 6, Williams further teaches wherein the label describes a location of the text value within the document, wherein the location is expressed as a set of pixel coordinates (page 16 [0141]).  

Consider claim 7, Lin further teaches delivering results of automated document extraction to a user by sending the results to a client device (col. 11, lines 38-48).  

Consider claim 8, Lin further teaches in response to determining the extraction confidence prediction is below the confidence threshold, arranging the new document to be manually extracted (col. 4, lines 41-46); and delivering results of a set of manual document extraction results to a user by sending the set of manual document extraction results to a client device (col. 11, lines 38-48).  

Consider claim 9, Williams further teaches wherein the one or more base models include a document model having a plurality of document features and a plurality of word features (pages 12-13 [0121]).  

Consider claim 10, Lin further teaches generating, by an extraction model included in the one or more base models, confidence features that are used to generate the extraction confidence prediction for the set of extraction predictions for the new document (claim 1).

Consider claim 11, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 11.

Consider claim 12, the previous rejections of claim 2 apply mutatis mutandis to corresponding claim 12.

Consider claim 13, the previous rejections of claim 3 apply mutatis mutandis to corresponding claim 13.

Consider claim 14, the previous rejections of claim 4 apply mutatis mutandis to corresponding claim 14.

Consider claim 15, the previous rejections of claim 5 apply mutatis mutandis to corresponding claim 15.

Consider claim 16, the previous rejections of claim 6 apply mutatis mutandis to corresponding claim 16.

Consider claim 17, the previous rejections of claim 7 apply mutatis mutandis to corresponding claim 17.

Consider claim 18, the previous rejections of claim 8 apply mutatis mutandis to corresponding claim 18.

Consider claim 19, the previous rejections of claim 9 apply mutatis mutandis to corresponding claim 19.

Consider claim 20, the previous rejections of claim 10 apply mutatis mutandis to corresponding claim 20.

Conclusion


4.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649